Title: [From Madame Brillon]: Le Sage et La Goutte, [before 14 November 1780]
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: 


[before November 14, 1780]
LE SAGE ET LA GOUTTE.

Un fléau des plus redoutable,
La Goutte, ce mal incurable,

Chez un Sage alla se loger,
Et pensa le désespérer:
Il se plaignit. La sagesse a beau faire,
Alors qu’on souffre, on ne l’entend plus guère:
A la fin cependant, la raison l’emporta.
Contra le mal mon Sage disputa:
Chacun employa l’éloquence
Pour se prouver qu’il avoit tort.
La Goutte disoit; la prudence,
Mon cher Docteur, n’est pas ton fort;
Tu manges trop, tu convoites les femmes,
Tu ne promenes plus, & tu passes ton temps
Aux échecs, & par fois aux dames;
Tu bois un peu. Dans ces doux passe-temps
L’humeur s’amasse, & c’est un grand service
De venir t’en débarrasser.
Tu devrois m’en remercier;
Mais depuis un long tems je connois l’injustice.
Le Sage reprit à son tour
Et dit: Je l’avouerai, les attraits de l’amour
De l’austere raison tolerant la rudesse
Semblent prolonger la jeunesse.
J’aime, j’aimai & j’aimerai toujours;
On m’aime aussi. Dois-je passer mes jours
A me priver? Non, non, la vraie sagesse
Est de jouir des biens que le ciel nous donna;
Un peu de punch;—une jolie Maîtresse;
Deux quelquefois,—trois,—quatre, & cetera:
De toutes celles à qui je pourrai plaire
Aucunes ne m’échappera:
Ma femme me le pardonna;
Et tu voudrois ici trancher de la sévere.
Pour les échecs, si j’y suis le plus fort,
Je m’y complais; mais lorsque par caprice
Fortune fuit, ils m’ennuyent à la mort,
Et j’en ferois alors le sacrifice—.
Par le secours de la Philosophie,

Tout Sage ainsi sçait borner ses desirs,
Se consoler des peines de la vie.
Dupes & sots renoncent aux plaisirs.

